                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

CURTIS JEROME BROWN,                )
                                    )
                  Petitioner,       )                No. 2:94-cr-0022-DCN
                                    )
            vs.                     )                      ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       This matter is before the court on petitioner Curtis Jerome Brown’s (“Brown”)

motion to vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255,

ECF No. 205, and motion for recusal, ECF No. 215, and on the government’s motion to

dismiss, ECF No. 210.

       In 1994, Brown pleaded guilty to two firearms charges.1 On August 19, 1994, the

court sentenced Brown to a five-year term of probation, including a suspended sentence

of twelve months that would be imposed in the event that Brown violated his terms of

probation. ECF No. 167. On April 8, 1996, while he was on federal probation, Brown

was charged with “Criminal Sexual Conduct 1st Degree” by a South Carolina state court.

ECF No. 210-1. On April 23, 1997, the state court sentenced Brown to a 30-year term of

imprisonment. South Carolina Department of Correction (“SCDOC”) records show that

Brown began serving a state sentence for “Criminal Sexual Conduct 1st Degree,”

“Armed Robbery,” and “Kidnapping” on April 8, 1996, and that Brown continues to




       1
        Although the charges are too old to be accessible via ECF, the caption of
Brown’s case indicates that he pled guilty to violations of 18 U.S.C. §§ 924(a) and
922(g)(1).
                                             1
serve that sentence at Kershaw Correctional Institution, a South Carolina state facility.

ECF No. 210-2. Records from the United States Probation Office (“USPO”) demonstrate

that Brown’s federal supervised release term was due to expire on August 19, 1999 and

that USPO allowed Brown’s probation to expire without further action “[d]ue to the fact

that [the] defendant rec[eived] 30 years custody” in state court. ECF No. 201-1 at 7. At

that time, USPO closed Brown’s case. Id. Put simply, Brown has not been in federal

custody or under federal supervision for over 20 years.

       Pursuant to 28 U.S.C. § 2255(a), “A prisoner in custody under sentence of a court

established by Act of Congress . . . may move the court which imposed the sentence to

vacate, set aside or correct the sentence.” The law is clear that a prisoner must be in

federal custody to seek relief under § 2255. See Maleng v. Cook, 490 U.S. 488, 490

(1989) (holding that a defendant may not launch a habeas attack on an expired sentence);

see also United States v. Lynch, 991 F.2d 792 (4th Cir. 1993) (unpublished) (dismissing

§ 2255 petition where the defendant was not “in custody”). Because Brown is not in

federal custody, the court is without jurisdiction and must dismiss his petition. For the

same reason, the court must deny Brown’s motion for recusal as legally insufficient. 28

U.S.C. § 144 (stating that a movant for recusal must be a “party” to a “proceeding in

district court”); Lindsey v. City of Beaufort, 911 F. Supp. 962, 965 (D.S.C. 1995)

(holding that a motion for recusal must be “legally sufficient” to warrant consideration).

       Rule 11(a) of the Rules Governing § 2255 Proceedings provides that the district

court “must issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability may issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). An



                                             2
applicant satisfies this standard by establishing that reasonable jurists would find that the

district court’s assessment of the constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003). Here, Brown does not meet this standard

because there is nothing debatable about the court’s resolution of his § 2255 petition.

       Accordingly, the court DENIES Brown’s motion to vacate, ECF No. 205,

DENIES Brown’s motion for recusal, ECF No. 215, and GRANTS the government’s

motion to dismiss, ECF No. 210.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

July 8, 2021
Charleston, South Carolina




                                              3
